10

11

12

13

14

15

16

17

18

19

20

21

22

Case 2:18-CV-03048-|\/|CE-CKD Document 8 Filed 12/10/18 Page 1 of 5

HEMED

CHARLES E. THREADGILL

35109 11th street 13;»:{; 1 0 2018
Union City, CA 94587 \Srmcr coum“
threadgill@projectjusticeforall.org EA§i§§il<gl:§];§[lCT OF CAL‘FORN'A

 

PTO Se m g§pl;Tv CL EFH\

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

CHARLES E. THREADGILL, NO. 2;18-cv-03048-CKD
Plaimiff,
PETITIoN FoR A WRIT
"' oF HABEAS CoRPUs
AD TESTIFICANDUM

COUNTY OF SOLANO, et al.,

Defendants.

 

 

 

 

Plaintiff Charles Threadgill requests that the Court issue a Writ of habeas corpus ad
testificandum requiring the Sheriff of Defendant Solano County, Thomas Ferrara, to bring
[Matthew Daniel Muller] and [the Plaintifi] before the Court for a hearing on Plaintiff’ s
preliminary injunction request, at a date and time to be scheduled by the Court. See 28 U.S.C.
§ 2241(c)(5).

Plaintiff states in support:

1. On November 20, 2018, Plaintiff filed the instant civil rights action.
2. In conjunction With his initial complaint, Plaintiff requested that the Court issue a

preliminary injunction as Well as a temporary restraining order pending any hearing on the

PETITION FOR A WRIT
OF HABEAS CORPUS _ 1 _ Threadgill v. County of Solano

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-CV-03048-|\/|CE-CKD Document 8 Filed 12/10/18 Page 2 of 5

preliminary injunction. Plaintiff stated in this filing that he was in pain and required urgent
care for his dominant limb, which had been severely mauled by a police K-9 during a
misdemeanor stop.

3. The Plaintiff is proceeding pro se in this matter and therefore should be produced at any
hearing to prosecute his action and his motion for preliminary injunction. The Plaintiff’ s
arguments for his injunction request rest largely on his own testimony and on the physical
presentation of his injuries. In addition, Matthew Daniel Muller shares a housing space with
Plaintiff and is a percipient witness to his pain and the Defendants’ failure to treat it. He has
further seen Mr. Threadgill’s limb swell, discolor, feel hot to the touch and show other Signs
of distress. Mr. Muller has also assisted Plaintiff in bringing this action, due to Plaintiff’s
current inability to write without pain and difficulty.

4. Both Plaintiff and Matthew Daniel Muller are inmates in the custody of the Solano
County Sheriff at the Justice Center Detention Facility in Fairfield, California. The facility is
located at 500 Union Avenue with postal code 94533. This facility is not more than 50 miles
distant from the Court’s Sacramento location, which is readily accessible by freeway from the
facility.

WHEREFORE Plaintiff requests that the Sheriff of Solano County and/or Defendant
County of Solano be required to produce the above-named individuals in federal court on a
date to be determined. In the event Plaintiff has been released, become bailable, or is otherwise
eligible to be released from custody, he requests that the Court direct his custodian to permit
his release if otherwise authorized by law, and not to retain custody of Plaintiff pursuant to

any writ. Plaintiff further requests that the defendants bear the costs of the implementation of

PETITION FOR A WRIT
OF HABEAS CORPUS _ 2 _ Threadgill v. County of Solano

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-CV-03048-|\/|CE-CKD Document 8 Filed 12/10/18 Page 3 of 5

any writ.

Respectfully submitted this December 10, 2018.

PETITION FoR A WRIT
OF HABEAS CORPUS

Signed: /s/ Charles E. Threadgill
Charles E. Threadgill
Pro Se

_ 3 _ Threadgill v. County of Solano

 

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-CV-03048-|\/|CE-CKD Document 8 Filed 12/10/18 Page 4 of 5

CHARLES E. THREADGILL
35109 11th Street

Union City, CA 94587
threadgill@projectjusticeforall.org
Pro Se

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

CHARLES E. THREADGILL, No. 2:18-cv-03048-CKD

Plaintiff,

oRDER GRANTING wRIT
V' oF HABEAS CoRPUs

CoUNTY oF soLANo, et al., AD TESTIFICANDUM

Defendants.

 

 

At a session of this Court held in the City of Sacramento, California, this day

of ,

 

 

PRESENT: HONORABLE
United Stated District Judge/Magistrate

IT IS ORDERED that a writ of habeas corpus be issued for CHARLES E.
THREADGILL and MATTHEW D. MULLER, to be brought before this Court on the

following day and at the following time:

 

 

UNITED STATES DISTRICT JUDGE/MAGISTRATE

ORDER GRANTING WRIT _ 1 _

OF HABEAS CORPUS Threadgill v. County of Solano

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-CV-03048-|\/|CE-CKD Document 8 Filed 12/10/18 Page 5 of 5

WRIT OF HABEAS CORPUS AD TESTIFICANDUM

WHEREAS, it has been made to appear to this court that CHARLES E. THREADGILL
and MATTHEW MULLER are now confined in the Justice Center Detention Facility at 500
Union Avenue in Fairfield, `California, and that their presence will be required in this Court
no later than _ on _ and until such time that they are discharged from this writ.

NOW THEREFORE, in the name of the United States of America, WE COl\/H\/lAND
THOMAS FERRARA, Sheriff of Solano County, California, to have the bodies of Messrs.
Threadgill and Muller in the U.S. District Court for the Eastern District of Califomia at 501 I
Street, Sacramento, Califomia on the RETURN DATE indicated above.

Nothing in this writ nor its accompanying order shall prevent the Sheriff of Solano
County from releasing Charles Threadgill f`rom his custody if such release is otherwise
authorized by law, In the event of Mr. Threadgill’s release prior to the RETURN DATE, this
writ shall not operate as to Mr. Threadgill and the Sheriff of Solano County shall be required
to produce only Matthew Muller.

WITNESS, the Honorable , U.S. District Judge/Magistrate, and the Seal

of the U.S. District Court on

CLERK

BY:
DEPUTY CLERK

 

ORDER GRANTING WRIT _ 2 _

OF HABEAS CORPUS Threadgill v. County of Solano

 

 

